 1

 2
                                                                               JS-6
 3

 4

 5

 6

 7

 8

 9
                              UNITED STATES DISTRICT COURT
10
                            CENTRAL DISTRICT OF CALIFORNIA
11
     DAVID BRASHEAR, individually, and              Case No.: 2:17-cv-06026 AB (AFMx)
12                                                  Assigned to Hon. André Birotte Jr., Ctrm
     on behalf of all others similarly situated,
                                                    7B
13
                          Plaintiff,                [PROPOSED] JUDGMENT
14                                                  APPROVING FINAL JUDGMENT
        v.                                          AND ORDER
15
     MAGNET MEDIA, INC., a New York                 First Amended Complaint
16                                                  Filed: June 28, 2018
     Corporation, COMPLEX MEDIA INC.,
17   a Delaware Corporation,
18                       Defendants.
19

20
     COMPLEX MEDIA, INC., a Delaware
21   corporation,
22                       Cross-Claimant,
23           v.
24   MAGNET MEDIA, INC., a New York
     corporation,
25                Cross-Defendant.
26

27

28


                                                 1
                      [PROPOSED] JUDGMENT APPROVING FINAL JUDGMENT AND ORDER
 1         On March 6, 2020, the Court heard Plaintiff’s Brashear’s unopposed motion for
 2   approval of the Settlement as set forth in the Settlement Agreement and Release of
 3   Claims (the “Settlement”). The Court considered all papers filed, and other information
 4   presented, and based on those papers and information presented and entered an Order
 5   approving the Settlement, IT IS HEREBY ORDERED AND ADJUDGED that
 6   pursuant to the March 6, 2020 Order, this case is DISMISSED WITH PREJUDICE.
 7         Without affecting the finality of this Judgment in any way, the Court shall retain
 8   exclusive and continuing jurisdiction over the above-captioned parties, for purposes of
 9   supervising, administering, implementing, enforcing, and interpreting the Settlement and
10   this Judgment.
11

12   DATED: March 16, 2020                        __________________________
                                                  Honorable André Birotte Jr.
13
                                                  United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 2
                      [PROPOSED] JUDGMENT APPROVING FINAL JUDGMENT AND ORDER
